 AIR CONVEYINDUSTRIESAir Convey Industries,LtdandSheetMetal Workers' International Association Local Union No83 Case 3-CA-14289December 20, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn May 5, 1988, the General Counsel of the NationalLabor Relations Board issued a complaintand on June 10, 1988, an amended complaint, alleging that the Respondent has violated Section8(a)(5) and (1) of the National Labor Relations Actby failing to make certain fringe benefit fund payments required by the parties' unexpired collectivebargaining agreementThe Respondent filed ananswer admitting in part and denying in part theallegations in the complaint and submitting affirma-tive defensesOn August 5, 1988, the General Counsel filed aMotion for Summary Judgment The GeneralCounsel further moved that the Board deem the allegations set forth in the complaint, as amended, beadmitted to be true 1 The General Counsel alsomoved to have the Respondent's affirmative defenses strickenOn August 8, 1988, the Boardissued an order transferring the proceeding to theBoard and a Notice to Show Cause why themotion should not be granted The Respondentfiled no responseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentThe General Counsel alleges that the Respond-ent has not made fringe benefit fund payments into"LocalFunds" as described in the bargainingagreement since September 29, 1987, and that theRespondent also has not made such payments into"National Funds" as described in the contract sinceJanuary 1, 1988 In its answer the Respondentadmits its failure to comply with the above-men-tionedprovisionsof the collective bargainingagreement, but denies the General Counsel's allega-tions that these are mandatory subjects of bargainingThe Respondent also raises three affirmativedefenses the cessation of business, the lack offunds, and the filing of all necessary reports TheiThe General Counsels motion also clarified the amended complaintexplaining that in par IX of the amended complaint in which it allegesthat certain funds are mandatory subjects of bargaining that the complaint s reference to mandatory subjects should not be read to includeCOLAMichael Constanzo Scholarship Fundor theHenryJackson Diabetes Fund25Respondent does not offer to adduce at a hearingany newly discovered and previously unavailableevidence For the reasons set forth below, we grantthe General Counsel's Motion for Summary JudgmentOn the entire record, the Board makes the followingFINDINGS OF FACTIJURISDICTIONThe Respondent, a New York corporation, en-gages in the business of a sheet metal contractor atits facility in Schenectady, New York, where it annually derives gross revenues in excess of $50,000and during the same period of time purchases andreceives goods and materials valued in excess of$50,000,which are shipped to its jobsites locatedwithin the State of New York directly from pointslocated outside the State of New YorkWe findthat the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that the Union is a labor organszationwithin the meaning of Section 2(5) of theActIIALLEGED UNFAIR LABOR PRACTICESA The UnitAt all times material, the Union has been the ex-clusive representative of the employees in the following appropriate unit `All journeymen, foremen, and apprentices "Such recognition has been embodied in a seriesofcollective-bargainingagreements,themostrecent of which runs from July 1, 1986, to June 30,1988The Union continues to be the exclusive representative under Section 9(a) of the ActB Refusal to Comply with the Terms of theContractThe complaint, as amended, alleges and the Respondent admits that the Respondent has failedsince January 1, 1988, to make required contributions into the following "Local Funds" Local 83Insurance Fund, Local 83 Journeyman & Appren-ticeTrainingTrustFund, and Local IndustryFund, and that the Respondent has similarly failedsince September 29, 1987, to make required contri-butions into the following "National Funds"National Industry Fund, National Training Fund, National Pension Fund, National Stabilization Agreement of Sheet Metal Industry, and Vacation PlanIt is well established that Section 8(a)(5) and (1)of the Act prohibits an employer who is a party toan existing collective-bargaining agreement from292 NLRB No 4 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmodifying the terms and conditions of employmentestablished by that agreement without obtaining theconsent of the union Here, the Respondent has ad-mitted that it unilaterally failed and refused tomake the contractually required fringe benefit fundcontributionsAccordingly, the Respondent has admitted all the facts material to a resolution of theunfair labor practice issues raised by the amendedcomplaint The Respondent's claim that it is finan-cially unable to make the required payments, andits related claim that it has ceased operations doesnot constitute an adequate defense to an allegationthat an employer has violated Section 8(a)(5) and(1) of the Act by failing to abide by provisions of acollective bargaining agreement SeeGeneral SplitCorp,284 NLRB 418 (1987),Raymond Prats SheetMetal Co,285NLRB 194 (1987) We also findwithout merit the Respondent's proffered affirmative defense that it has filed all necessary reportsAlthough the original unfair labor practice chargealleged that the Respondent had failed to file thosereports, the complaint and the amended complaintdo not In any event, there is nothing in the recordthat would make the filing of such reports relevantto the Respondent's admitted failure to make theactual fringe benefit fund contributions 2 Finally,we reject the Respondent's general claim that itsfailure to make all the fringe benefit fund contributions noted above was not unlawful because thesefunds are not mandatory subjects of bargainingSee,e g, Lo Pri Plumbing & Heating,283 NLRB1076 (1987) 3 Accordingly, we find that the Re-spondent has violated Section 8(a)(5) and (1) byfailing to make the contractually required paymentsto fringe benefit funds 4CONCLUSIONS OF LAWBy ceasing to make fringe benefit trust fund contributions to the Local 83 Insurance Fund, Local83 Journeyman and Apprentice Training Trust2In view of our finding that the Respondents proffered affirmative defenses are without merit we shall deny the General Counsels motion tostrike these affirmative defenses3We find merit in that aspect of the Respondents answer whichdenies that the national and local industry funds are mandatory subjectsof bargaining These funds as they are described in the parties collectivebargaining agreement are industry funds and are therefore not mandatorysubjects of bargaining SeeSheetMetal Workers Loal 38(Elmsford SheetMetalWorks)231NLRB 699 (1977) Accordinglyit is not an unfairlabor practice to refuse to bargain over them SeeFinger Lakes PlumbingCo254 NLRB 1399 (1981)Raymond Prats Sheet Metal Cosupra"Member Johansen agrees that the Respondent violated Sec 8(a)(5)and (1) of the Act but notes his dissent inHiysota Fuel Co280 NLRB763 (1986)inwhich he stated that in certain circumstances he wouldnot find that an employers delinquency regarding its contractual obligations violated Sec 8(a)(5) of the Act Also in Member Johansen s viewan employer must present evidence to establish that despite its delinquency it has not repudiated the obligation to avoid being found in violationof Sec 8(a)(5)HereMember Johansen finds that the Respondent failedto establish that it has not repudiated the obligationFund, National Training Fund, National PensionFund, National Stabilization Agreement of SheetMetal Industry, and Vacation Plan, the Respondenthas engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, and to take certain affirmativeaction designed to effectuate the policies of theAct We shall order the Respondent to transmit therequired contributions to the Local 83 InsuranceFund, Local 83 Journeyman & Apprentice Training Trust Fund, National Training Fund, NationalPension Fund, National Stabilization Agreement ofSheet Metal Industry, and Vacation Plan, with anyinterest or other sums applicable to the paymentsto be computed in accordance with the Board's de-cision inMerryweather Optical Co,240 NLRB 1213(1979)We shall also order the Respondent tomake the unit employees whole for any losses theymay have suffered as a result of its failure to makethe contractually required fringe benefit contribu-tions,Kraft Plumbing,252 NLRB 891 (1980), enfdmem 661 F 2d 940 (9th Cir 1981), to be computedin the mannerset forth inOgle Protection Service,183 NLRB 682 (1970), enfd 444 F 2d 502 (6th Cir1971),with interest to be computed in the mannerprescribed inNew Horizons for the Retarded,283NLRB 1173 (1987)Further as it appears that the Respondent mayhave discontinued its manufacturing operations, theRespondent, in addition to posting the notice toemployees at its facility, will be required to mail totheUnion and to the home address of each employee who was on, or has been on, the Respondent's payroll for any amount of time from September 29, 1987, until the date the notices are mailed, asigned and dated copy of the notice Thismailingisnecessary to advise employees of the Respond-ent's unlawful conduct and its resulting obligationsORDERThe National Labor Relations Board orders thatthe Respondent, Air Convey Industries, Ltd, Sche-nectady, New York, its officers, agents, successors,and assigns, shallICease and desist from(a)Refusing to bargain with Sheet Metal Work-ers' InternationalAssociation Local Union No 83,by failing to make contributions into contractuallyrequired fringe benefit trust funds AIR CONVEY INDUSTRIES(b) In any other manner interfering with, re-straining,or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Pay all delinquent fringe benefit trust fundcontributions and reimburse employees for anylosses directly attributable to the withholding ofsuch contributions under the parties' trust fundagreements in the manner set forth in the remedysection of this decision(b)Preserve and, on request, make available tothe Board or its agents for examination and copying,allpayroll records, social security paymentrecords,timecards,personnel records and reports,allrecords concerning the above mentioned con-tractual provisions and the funds they describe, andallother records necessary to analyze the amountof backpay due under the terms of this Order(c) Post at its facility in Schenectady, New York,copies of the attached notice marked "Appendix "5Copies of the notice, on forms provided by the Regional Director for Region 3, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered,defaced, orcovered by any othermaterial(d)Mail a duly signed copy of the attachednotice marked "Appendix" to the Union for post5 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board27ing, if willing,and to the home address of each employee who was on or has been on the Respond-ent's payroll from September 29, 1987, until thedate the notices are mailed(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with SheetMetalWorkers'InternationalAssociationLocalUnion No 83 by failing to make the contractuallyrequired fringe benefit trust fund contributionsWE WILL NOTin any like or related mannerinterferewith, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL transmit to the various funds thosecontributions thatwe have unlawfully withheldpursuantto the collectivebargaining agreement between ourselves and the UnionWE WILL make whole our employees in the unitfor any losses directly attributable to our withholding of the contributions, with interest The appro-priate unit isAll journeymen, foremen, and apprenticesAIR CONVEY INDUSTRIES, LTD